NUMBER 13-14-00053-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JORGE MARTINEZ,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


               On Appeal from the County Court at Law No. 1
                        of Nueces County, Texas.



                         MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam

      Appellant, Jorge Martinez, was convicted of resisting arrest. On January 23,

2014, appellant filed a notice of appeal by and through his attorney. The appellant failed
to file to file a brief and on June 19, 2014, this Court abated the appeal and ordered the

trial court to determine whether appellant desired to prosecute this appeal.

      The trial court held a hearing on July 2, 2014. Counsel for appellant appeared,

but appellant did not appear. The trial court found that counsel’s contact information for

appellant is no longer current and that appellant has not attempted to call or contact his

attorney by any means since February 27, 2014. The trial court found that appellant

does not desire to prosecute this appeal. Accordingly, this appeal is REINSTATED.

      Based upon the recommendation of the trial court that appellant does not desire

to prosecute the appeal, we conclude that good cause exists to suspend the operation of

Rule 42.2(a) in this case. See TEX. R. APP. P. 2.   Accordingly, we DISMISS the appeal.



                                                                     PER CURIAM

Delivered and filed the
7th day of August, 2014.




                                            2